Exhibit 10.3

PERFORMANCE & ACCOUNTABILITY AGREEMENT

Georgia Incentive Programs

 

                     FUND AWARD NO.                             

This Performance & Accountability Agreement (this “Agreement”) made and entered
into as of February 15, 2016 by and among the Development Authority of Bulloch
County, a public body corporate and politic created pursuant to the laws of the
State of Georgia (the “Development Authority”), and the Georgia Department of
Community Affairs, an agency within the executive branch of the State of Georgia
(“DCA”) and the administering agency for the OneGeorgia Authority, an
instrumentality of the state and a public corporation (“OneGeorgia”)
(hereinafter referred to as the “Administering Agency”), and Aspen Aerogels,
Inc. (the “Company”).

R E C I T A L S

 

1. The purpose of the State of Georgia’s incentive programs, administered
through DCA, is to provide financial assistance to eligible applicants to assist
the applicant to induce and assist companies to relocate, expand or construct
projects in Georgia rather than a competing state; and

 

2. The incentive programs include, but are not limited to, the Department of
Community Affair’s Regional Economic Business Assistance (“REBA”) program and
the OneGeorgia Authority’s EDGE Fund program (“EDGE”); and

 

3. The Development Authority has been awarded EDGE funding (“Financial
Assistance”) and, in accordance with the Development Authority’s statutory
purposes, will utilize the Financial Assistance to participate in a project to
assist the Company; and

 

4. In consideration for the benefit of such Financial Assistance the Development
Authority and Company must, in addition to other requirements: i) complete a
project that creates and/or retains a defined number of jobs; and ii) invest a
defined amount of new private capital into the Company. (The defined job and
private capital investment requirements shall hereinafter be collectively
referred to as the “Performance Standards”.); and

 

5. The Development Authority and Company’s relocation, location or expansion
project for which the Financial Assistance was awarded is more particularly
described in the EDGE Fund Award, and that description is incorporated herein by
reference, (hereinafter the “Project”); and



--------------------------------------------------------------------------------

Now, therefore, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

 

1. Award. The Development Authority and the Company’s obligations under this
Agreement are contingent upon the Administering Agency awarding Financial
Assistance in the amount of $250,000 (“Award Amount”) to the Development
Authority. Should the Award include or consist of a loan, the terms of such loan
will be set forth in a separate agreement, promissory note and other appropriate
documents.

 

2. Project Description. Pursuant to the Award, the Development Authority shall
use the Award Amount to implement the Project to assist the Company, which is
more particularly described in the application and summarized as:

Aspen Aerogels, Inc., a leading energy technology company providing innovative
thermal management solutions to the energy insulation market, will locate the
Company’s second manufacturing operation in the United States at the Riggs Rail
Site in Statesboro – Bulloch County. The Company will create 106 full-time jobs
and invest $70,000,000 in real and personal property.

 

3. Performance Standards. In consideration for the Development Authority’s
assistance, the Company shall meet the following Performance Standards:

 

  A. The Company shall create 106 new full-time permanent jobs located in
Statesboro – Bulloch County. For purposes of this Agreement, a “full-time job”
is defined as a position in which an employee is engaged for a minimum of
thirty-five (35) hours per week;

 

  B. The Company shall make or cause to be made a private capital investment in
the Project of at least $70,000,000, including the type of expenditures noted in
the Award;

 

  C. The start date for the jobs and private capital investment to be counted
will be July 21, 2015;

 

  D. The Company shall be in full compliance with the Performance Standards
within thirty - six (36) months of the date of the issuance of the Certificate
of Occupancy for a new facility to be operated by the Company or the completion
of installation of the incentive funded asset in the case of an expanded
facility (the “Performance Period”). Failure of the Company to meet the
Performance Standards before the end of the Performance Period or the failure of
the Company to maintain such Performance Standards until the expiration of the
Performance Period shall trigger an obligation of the Company to repay all or a
portion of the Award Amount as provided in Section 4 hereof unless the
Performance Period is extended. At the request of the Development Authority and
for good cause shown, the expiration of the Performance Period may be extended,
at the sole discretion of the Administering Agency; provided, however, that any
such request shall be accompanied by supporting documentation from the
Development Authority and Company deemed satisfactory to the Administering
Agency;

 

2



--------------------------------------------------------------------------------

  E. The start-date for the Performance Period shall be no later than June 30,
2018, which is the date that the Company reasonably expects the facility or the
incentive-funded asset to be operational; and

 

  F. The Company shall maintain documentation to evidence the number of
full-time permanent jobs created and maintained and the amount of private
investment in the Project until such time as the Performance Standards have been
met and the Administering Agency has certified compliance pursuant to Section 5
of this Agreement.

 

4. Compliance Threshold and Repayment Amount. In the event the Company fails to
i) meet the Performance Standards, or ii) maintain operations for the entirety
of the Performance Period, or iii) locate in or operate the business forming a
part of the Project funded with the Award, the Company shall repay directly to
the Administering Agency all (in the case of the happening of the event
identified in Section 4(iii) above) or a portion of the Award Amount in all
other cases (in each case, the “Repayment Amount”). For purposes of events of
default under Section 4(i) - (ii) above, the Repayment Amount shall be
determined as follows:

 

  A. Compliance Threshold. The Company will be determined to have complied with
the Performance Standards if the results of the threshold calculation conducted
in accordance with the formula on Exhibit “A” (“Average Actual Performance”) are
equal to or greater than eighty percent (80%) (“Compliance Threshold”). The
threshold calculation formula is the average of the percentage of created and
maintained jobs to committed jobs over the Performance Period and the percentage
of actual capital investment to committed investment as of the expiration of the
Performance Period.

 

  B. Adjusted Award Amount. Should the Company’s Average Actual Performance be
less than eighty percent (80%) of the Performance Standards (the “Compliance
Threshold”), the Company’s Award will be adjusted proportionately by multiplying
the Award Amount by the Average Actual Performance. The resulting number will
then be subtracted from the Award Amount to determine what amount the Award will
be adjusted to, after taking into account under performance (“Adjusted Award
Amount”). The Company shall repay to the Administering Agency the difference
between the Award Amount and the Adjusted Award Amount. See illustrations in
Exhibit “B”: Repayment Calculation. The Award Amount will only be adjusted in
the event Company does not meet the Compliance Threshold.

 

5.

Reporting Requirements. The Company shall file with the Development Authority,
no later than thirty (30) days following the expiration of the Performance
Period, documentation to evidence the actual number of full-time jobs created
and total

 

3



--------------------------------------------------------------------------------

  amount of private capital invested in the Project; provided, however, that the
Development Authority will provide the Company with written notice of any
failure to submit such documentation and permit the Company a reasonable period
of time to cure any such failure (in no event less than 30 days) before it will
constitute grounds for termination of this Agreement. No later than sixty
(60) days after the expiration of Performance Period, the Development Authority
shall file with the Administering Agency, a report documenting the Company’s
performance. Within a reasonable time after receipt of the report from the
Development Authority, the Administering Agency will notify the Development
Authority of the Company’s compliance or noncompliance with the Performance
Standards. The Development Authority shall then provide the Company with such
notification.

 

6. Notification and Repayment. In the event the Company has failed to meet the
Compliance Threshold, the Administering Agency will notify the Development
Authority and Company of the Adjusted Award Amount and the Repayment Amount. The
Company shall submit the Repayment Amount to the Administering Agency no later
than forty-five (45) days after the date of the notification letter from the
Administering Agency indicating that the Company has failed to meet the
Compliance Threshold. Should the Company fail to remit the Repayment Amount to
the Administering Agency in a timely matter, the Administering Agency shall have
the right, in its sole discretion, to impose any and all remedies available to
it through its administrative processes or to seek remedies available at law or
equity.

 

7. Adjustment in the Performance Standards. In the event a force majeure or
other extraordinary circumstance (including, without limitation, extraordinary
economic conditions or events), as will be determined in the reasonable
discretion of Administering Agency, that prevents the Company’s from meeting the
Performance Standards, the Company may request that Administering Agency adjust
the Company’s Compliance Threshold. In the reasonable discretion of
Administering Agency, the Compliance Threshold may be adjusted provided that the
adjustment will have a direct relationship to the impact that the force majeure
or extraordinary circumstance had on the Company’s ability to meet the
Performance Standards.

 

8.

Sale or Change of Ownership of Company. If, prior to or during the Performance
Period, the Company (i) assigns its interest in this Agreement to another Person
(as hereinafter defined), (ii) merges or consolidates with another Person and is
not the surviving Person, or (iii) transfers all or substantially all of its
assets to another Person (such surviving Person or transferee, the “Acquiring
Company”), then the Company must notify the Development Authority and
Administering Agency of such a change in ownership. Additionally, the Acquiring
Company must assume the obligations of the Company contained in this Agreement
by executing an Assumption Agreement which shall be provided to the Development
Authority and the Administering Agency and pursuant to which the Acquiring
Company shall be liable for, among other things, the reporting requirements and
the payment of any Repayment Amount due and payable hereunder. In lieu of
executing an Assumption Agreement, the Company or Acquiring Company may elect to
repay the Award

 

4



--------------------------------------------------------------------------------

  Amount to the Administering Agency. For purposes of this Agreement, the term
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, or other business entity.

 

9. Transfer and Assignment of Repayment. The Development Authority hereby
transfers and assigns to Administering Agency all of the Development Authority’s
rights, title and interest to the Repayment Amount. The Development Authority
acknowledges that, pursuant to the terms of the Agreement, the Company shall
remit all Repayment Amounts to the Administering Agency. In the event the
Development Authority receives such Repayment Amounts, the Development Authority
shall hold such payments in trust for the benefit of the Administering Agency
provided that no later than five (5) days after receipt thereof, the Development
Authority will deliver, by courier or regular U. S. Mail, such Repayment Amounts
to the Administering Agency. Provided the Development Authority requires the
Company to meet the Performance Standards, uses its best effort to assist the
Company in meeting the Performance Standards, and assists the Administering
Agency in collecting Repayment Amount when due, the Administering Agency shall
have no recourse against the Development Authority for the Company’s failure to
meet the Performance Standards unless the Development Authority explicitly
accepts such recourse.

 

10. Acceptance and Assumption by Administering Agency. The Administering Agency
hereby accepts the transfer and assignment of the Development Authority’s
rights, title and interest in, to the Repayment Amount; provided, however, that
Administering Agency has not, and shall not have, accepted or assumed any
obligations or liabilities of Development Authority that the Development
Authority may have with regards to the Project or the Company.

 

11. Exhibits. The exhibits hereto will be construed to be a part of this
Agreement by such reference or other mention at each point at which such
reference or other mention occurs, in the same manner and with the same effect
as if each exhibit were set forth in full and at length every time it is
referred to or otherwise mentioned.

 

12. Severability. If any one or more of the provisions contained herein will for
any reason be held by any court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and this Agreement will be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.

 

13. Authorized Signatures. Each of the individuals executing this Agreement
represents that they are authorized to execute this Agreement on behalf of their
respective entities.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.

 

5



--------------------------------------------------------------------------------

15. Assignment. All rights and benefits of the Company under this Agreement may
be transferred and assigned by the Company, in whole or in part, to any one or
more Persons (the “Assignees”) which propose to acquire all or part of the
Project with the same effect as if such Assignees were named as the Company in
this Agreement; provided, however, each such Assignee shall execute and deliver
to the Administering Agency and the Development Authority an Assumption
Agreement pursuant to which such Assignee shall be liable for, among other
things, the reporting requirements and payment of any Repayment Amount due and
payable hereunder in proportion to its interest in the Project. In addition, in
the case of any assignment described herein, the Company agrees to guarantee
payment of any Repayment Amount. In lieu of executing an Assumption Agreement,
the Company or the Assignees may elect to repay the Award Amount to the
Administering Agency.

 

6



--------------------------------------------------------------------------------

Signature Page

Performance & Accountability Agreement

Aspen Aerogels Project in Statesboro/Bulloch County, Georgia

IN WITNESS WHEREOF, the parties have hereunto set their signatures and affixed
their seals the day and year first written above.

 

Development Authority of Bulloch County     Georgia Department of Community
Affairs By:  

/s/ L. Bruce Yawn

    By:  

/s/ Camila Knowles

Title:   Chairman     Title:   Commissioner Date:   11-2-15     Date:   12-18-15

Seal

 

Aspen Aerogels, Inc. By:  

/s/ John F. Fairbanks

Title:   Chief Financial Officer Date:   February 15, 2016

Seal

 

7



--------------------------------------------------------------------------------

PERFORMANCE & ACCOUNTABILITY AGREEMENT

EXHIBIT “A” - Average Actual Performance

The Average Actual Performance shall be determine by the following formula

 

STEP 1       Actual Jobs Created or Retained      =       Percentage of
Committed Jobs Created Committed Number of Jobs       Actual Capital Investment
     =       Percentage of Committed New Investment       Committed New
Investment      

 

STEP 2      Percentage of Committed Jobs Created     +    Percentage of
Committed New Investment     =    Percentage of Commitments Met

 

STEP 3    

Percentage of Commitment Met

    =     

Average Actual Performance

2

   

 

8



--------------------------------------------------------------------------------

PERFORMANCE & ACCOUNTABILITY AGREEMENT

EXHIBIT “B” - Repayment Amount Calculation

(Required only if Average Actual Performance is less than 80%)

 

STEP 1   Award Amount     X     Average Actual Performance   Adjusted Award
Amount

 

STEP 2

  Award Amount     -       Adjusted Award Amount   Repayment Amount

Example A – Repayment Required

A $500,000 Award to assist with site development was part of Company A’s
consideration to locate in Georgia rather than an out-of-state location. As part
of the deal, Company A committed to create 600 jobs and make a $5,000,000 new
investment to construct and operate a new production facility in Georgia. At the
end of the Performance Period, Company A has actually created 400 jobs and
invested $3,500,000 into a smaller facility.

 

  •   Award Amount $500,000

 

  •   Commitment – 600 jobs and $5,000,000 new investment

 

  •   Actual jobs delivered – 400 (66% of Commitment)

 

  •   Actual investment delivered — $3,500,000 (70% of Commitment)

 

  •   66%+70% = 136/2 = 68% [Average Actual Performance]

 

  •   $340,000 (68%) Adjusted Award Amount

 

  •   $160,000 (32%) Repayment Amount

Example B – No Repayment Necessary

A $500,000 Award to assist with the purchase of production equipment was part of
Company B’s consideration to locate in Georgia rather than an out-of-state
location. As part of the deal, Company B committed to create 600 jobs and make a
$5,000,000 capital investment to construct and operate a new manufacturing
facility in Georgia. At the end of the Performance Period, Company B has
actually created 600 jobs and invested $4,250,000 into a redesigned facility
that saved $750,000 in capital investment.

 

  •   Award Amount $500,000

 

  •   Commitment – 600 jobs & $5,000,000 investment

 

  •   Actual jobs delivered – 600 (100%)

 

  •   Actual investment delivered — $4,250,000 (85%)

 

  •   100%+85% = 185/2 = 92.5% Benefit

 

  •   No repayment required

 

9